992 F.2d 1222
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David James FRATUS, Plaintiff-Appellant,v.Philip G. JONES, Cary L. Krog, Wayne A. Freestone, David J.Angeshofer, Danny Quintana, and Mr. Esparza,Defendants-Appellees.
No. 92-4220.
United States Court of Appeals, Tenth Circuit.
April 26, 1993.

ORDER AND JUDGMENT*
Before SEYMOUR, ANDERSON and EBEL, Circuit Judges.
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
David James Fratus appeals the dismissal, pursuant to 28 U.S.C. § 1915(d), of his civil rights complaint against various attorneys and individuals providing legal assistance to inmates at the Utah State Prison.   The complaint alleged violations of civil rights under 42 U.S.C. § 1983, § 1985(3), and § 1986.1  Mr. Fratus also appeals the district court's denial of his motion to have counsel appointed to represent him.


3
We have carefully reviewed the record in this case and conclude that the district court did not err in dismissing Mr. Fratus' complaint and in denying the motion to appoint counsel.


4
Accordingly, the judgment of the district court is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 Although the district court referred only to 42 U.S.C. § 1983 in its order of dismissal dated November 19, 1992, that order adopts the report and recommendation of the magistrate judge which dealt with all aspects of Mr. Fratus' complaint.   R. Vol.  I at Tabs 4, 5